Citation Nr: 0809536	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed skin rash 
of the feet and groin.

2.  Entitlement to service connection for claimed peripheral 
neuropathy of the right and left upper extremities.

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, March 2005 and August 2005 
rating decisions issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) during a videoconference hearing in October 
2007; a copy of the transcript is in the record.

The veteran's appeal originally included the issues of 
service connection for bilateral hearing loss, tinnitus and 
post-traumatic stress disorder (PTSD).  During the pendency 
of the appeal, the RO, in April 2005 and April 2007 
decisions, granted service connection for these disabilities, 
constituting a full grant of the benefits sought on appeal.  
The RO assigned an initial 30 percent evaluation for PTSD, 
effective December 7, 2004, and assigned an initial 10 
percent evaluation for tinnitus and an initial noncompensable 
evaluation for bilateral hearing loss, both effective on May 
6, 2004.   

The veteran was notified of these decisions and did not file 
a Notice of Disagreement (NOD) in response.  In this regard, 
the Board notes that a written communication from the 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  Special 
wording is not required, but the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201 
(2007).  To be considered timely, the NOD must be filed 
within one year from the date that the agency of original 
jurisdiction mails notice of the determination to the 
veteran.  Otherwise, the determination becomes final.  38 
U.S.C.A. § 20.302(a) (2007).  

Therefore, his appeal concerning the issues of bilateral 
hearing loss, tinnitus and PTSD have been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The Board is aware of a November 2007 statement from the 
veteran reporting the onset and current symptoms of his 
bilateral hearing loss and PTSD.  The Board observes that 
this statement neither indicates disagreement with the April 
2007 decision in which service connection was established for 
both bilateral hearing loss and PTSD nor with the effective 
dates or disability evaluations assigned for these 
disabilities.  Furthermore, the statement does not indicate 
that the conditions have increased in severity.  Accordingly, 
there are no current claims concerning bilateral hearing loss 
or PTSD before the Board on appeal at this time.

The issues of entitlement to service connection for 
peripheral neuropathy of the right and left upper and lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2007, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal concerning the issue of entitlement to 
service connection for claimed skin rash of the feet and 
groin from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran in this appeal concerning the issue of entitlement to 
service connection for claimed skin rash of the feet and 
groin have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

The veteran notified the Board that he wished to withdraw his 
appeal concerning the issue of entitlement to service 
connection for claimed skin rash of the feet and groin in 
November 2007 before a final decision was promulgated.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal in this regard further.  


ORDER

The appeal concerning the issue of entitlement to service 
connection for claimed skin rash of the feet and groin is 
dismissed.


REMAND

The claims file reflects that a remand of the claims 
pertaining to service connection for peripheral neuropathy of 
the right and left upper and lower extremities is warranted.

At the outset, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
peripheral neuropathy, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007). 

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e), including acute and subacute 
peripheral neuropathy, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

In this case, the medical evidence of record is conflicting 
and confusing to such a degree that an additional clarifying 
opinion is necessary.

In a February 2005 VA treatment record, the veteran 
complained of tingling and burning in his feet for several 
years.  The veteran reported that he was exposed to Agent 
Orange during his service in Vietnam.  The examiner's 
impression was peripheral neuropathy, may be secondary to 
Agent Orange.

In a March 2005 VA treatment record, the veteran complained 
of tingling in his legs when he stood or walked a lot.  He 
also complained of a right upper extremity discomfort and 
numbness that occurred when he drove or lay in the bed.  He 
reported that both hands would go numb when he drove.  The 
examiner indicated the veteran had a history of peripheral 
neuropathy/radiculopathy of unknown etiology.  The examiner 
reported that it was hard to differentiate between the two 
and suggested further tests needed to be performed.

During another March 2005 VA Agent Orange consult, the 
examiner noted the veteran complained of chronic peripheral 
neuropathy.  The examiner explained that chronic peripheral 
neuropathy was not linked to Agent Orange exposure.

A June 2005 VA nerve conduction studies and EMG report showed 
findings suggestive of motor/sensory peripheral neuropathy in 
the right upper extremity and bilateral lower extremity 
tested areas.  The studies also showed findings suggestive of 
superimposed right median neuropathy at the wrist (carpal 
tunnel syndrome) of moderate severity.  Findings were also 
suggestive of acute L5-S1 radiculopathy.  Chronic neurogenic 
findings in the right L5-S1 areas were likely due to chronic 
L5-S1 radiculopathy; but, could also be due to peripheral 
neuropathy.

A March 2006 VA neurology consult record reflects that the 
veteran reported a long history of low back pain.  He had 
radiculopathy in both lower extremities, especially on the 
right.  He also complained of shoulder pain on the right 
side.  The examiner noted previous treatment records showing 
carpal tunnel syndrome and acute radiculopathy on the right.  
The examiner diagnosed lumbar radiculopathy related to the 
veteran's spinal stenosis.  Remaining treatment records 
reference radiculopathy in the lower and upper extremities of 
unknown etiology.

Given this conflicting medical evidence, the Board finds that 
a VA examination is necessary to clarify the diagnosis and 
etiology of the veteran's current neurological disorders.

In this regard, a VA examination, with an opinion as to the 
etiology of a claimed disorder is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4) (West 2002).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

During the October 2007 Board hearing, the veteran testified 
generally that the claimed peripheral neuropathy of the right 
and left upper and lower extremities began in service and 
continued to the present.

Thus, the Board finds that a VA examination is "necessary" 
to determine the nature and etiology of the veteran's claimed 
neurological disorders.  38 U.S.C.A. § 5103A(d).  

During his hearing, the veteran also testified that he was 
seen on the previous Monday at the Asheville, North Carolina 
VA Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all 
outstanding pertinent medical records should be obtained from 
the Asheville VAMC following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

To ensure due process, the RO should through VCAA compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice to the appellant should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that (in addition to the above), its 
notice for each claim meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, identification of specific actions requested on 
remand does not relieve the VA of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VA should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claims remaining on 
appeal.  The VA's readjudication of the claims remaining on 
appeal should include consideration of all evidence added to 
the record since the RO's last adjudication of the claims.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  Obtain from the Asheville VAMC all 
outstanding pertinent records for the 
appellant of evaluation and/or treatment 
for the disabilities remaining on appeal, 
from June 1970 to the present.  All 
records or responses received should be 
associated with the claims file.

2.  Send to the appellant and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to any of the claims remaining on appeal 
that is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological examination, by an 
appropriate physician, at a VA medical 
facility, to ascertain the etiology of 
any neurological disorder of the upper 
and/or lower extremities found on 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history obtained from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely 
as not (a 50 percent or more 
probability) that any neurological 
disorder of the upper and/or lower 
extremities found on examination, is 
(1) is the result of disease or injury 
incurred or aggravated during the 
appellant's active duty, to include 
exposure to herbicides, or (2) had its 
onset within one year of his discharge 
from service (on June 25, 1970).  The 
Board notes that acute and subacute 
peripheral neuropathy due to exposure 
to herbicides means transient 
peripheral neuropathy that appears 
within weeks or months of exposure to 
an herbicide agent and resolves within 
two years of the date of onset. 

The examiner should clearly outline the 
rationale for any opinion expressed in a 
typewritten report.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the claims remaining 
on appeal, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the claims, the VA should 
apply the provisions of 3.655 (2007), as 
appropriate.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


